PER CURIAM:
The following judgments of sentence are vacated and appellant is discharged:
At No. 444 of 1984, one to two years for Count 5, indecent assault.
At No. 445B of 1984, one to two years for Count 3, indecent assault; one to two years for Count 4, simple assault; one to two years for County 6, simple assault; one to two years for count 8, simple assault; one to two years for Count 13, indecent assault; and one to two years for Count 14, simple assault.
The remaining judgments of sentences imposed on the final indecent assault, and various burglary, rape, and attempt convictions are affirmed.
TAMILIA, J., files a concurring and dissenting opinion.